Exhibit 10.9.3







AMENDED AND RESTATED

ADDITIONAL POWER CONTRACT




AMENDED AND RESTATED ADDITIONAL POWER CONTRACT, dated as of April 30, 1984, as
amended and restated as of the 1st day of July, 2004, between CONNECTICUT YANKEE
ATOMIC POWER COMPANY ("Connecticut Yankee"), a Connecticut corporation, and (the
names of the Purchasers appear in the attached Appendix A)  (the "Purchaser").




In consideration of the following understandings and the respective undertakings
of the parties, it is agreed as follows:




1.         Basic Understandings




Connecticut Yankee was organized in 1962 to provide for the supply of power to
its sponsoring utility companies (including the Purchaser). Connecticut Yankee
constructed a nuclear electric generating unit of the pressurized water type,
having a maximum net capability of approximately 582 megawatts electric, at a
site adjacent to the Connecticut River at Haddam, Connecticut (said unit,
together with the site and all related facilities owned or to be owned by
Connecticut Yankee, being referred to herein as the "Unit"). On June 30, 1967,
Connecticut Yankee was issued a full-term, operating license for the Unit from
the Atomic Energy Commission (now the Nuclear Regulatory Commission, which,
together with any successor agency or agencies, is hereafter called the "NRC"),
which license expires on May 26, 2004, and the Unit commenced commercial
operation on January 1, 1968.




The Unit is operated to supply power to the purchasers from Connecticut Yankee
(collectively the "Purchasers"), each of which by a Power Contract dated as of
July 1, 1964, as  supplemented by Supplementary Power Contracts dated as of
March 1, 1978, such  Supplementary Power Contracts amended on August 22, 1980
and October 15, 1982 (collectively the "Power Contracts"), has undertaken to
purchase a fixed percentage of the capacity and output of the Unit for a term
extending through December 31, 1997. The names of the Purchasers and their
respective percentages ("entitlement percentages") of the capacity and output of
the Unit are as follows:




 

Entitlement 

Percentage 

The Connecticut Light and Power Company
New England Power Company (for itself and
as Successor to Montaup Electric Company

34.5%




19.5% 

The Connecticut Light and Power Company

34.5% 

New England Power Company (for itself and as Western Massachusetts Electric
Company




9.5% 

The United Illuminating Company

9.5% 

Boston Edison Company

9.5% 

Central Maine Power Company

6.0% 

Public Service Company of New Hampshire

5.0% 

Cambridge Electric Light Company

4.5% 

Central Vermont Public Service Corporation

2.0% 




The Power Contracts have been supplemented most recently by Second Supplementary
Power Contracts, dated as of 1984, between Connecticut Yankee and each of the
Purchasers (the "Second Supplementary Power Contracts").  The Second
Supplementary Power Contracts provide  for the collection of funds to defray the
ultimate cost of decommissioning the Unit and to provide an allowance for
potential taxes payable by Connecticut Yankee with respect to the
decommissioning fund.  




Connecticut Yankee and the Purchasers desire to provide for the orderly
continuation of the sale and purchase of the capacity and output of the Unit
during the useful life of the Unit to the extent that such useful life continues
beyond the termination date of the Power Contracts and the Second Supplementary
Power Contracts and to provide appropriate provisions for the collection of
funds for, and the payment of, decommissioning costs and any other costs,
including potential taxes, with respect to the Unit during and after the useful
life of the Unit.




2.         Effective Date, Term and Waiver


This contract shall become effective upon receipt by the Purchaser of notice
that Connecticut Yankee has entered into Additional Power Contracts, as
contemplated by Section 1 above, with each of the other Purchasers.  The
operative term of this contract shall commence on such date as may be authorized
by the FERC and shall terminate on the date (the "End of Term Date") which is
the later to occur of (i) 30 days after the date on which the last of the
financial obligations of Connecticut Yankee which constitute elements of the
payment calculated pursuant to Section 7 of this contract has been extinguished
by Connecticut Yankee, or (ii) 30 days after the date on which Connecticut
Yankee is finally relieved of all obligations under the last of any licenses
(operating and/or possessory) which it now holds from, or which may hereafter be
issued to it by, the NRC with respect to the Unit under applicable provisions of
the Atomic Energy Act of 1954, as amended from time to time (the "Act'').




The Purchaser hereby irrevocably waives its right to extend the contract term of
its Power Contract pursuant to subsections (a) or (b) of Section 8 thereof.




3.          Operation and Maintenance of the Unit




           Connecticut Yankee will operate and maintain the Unit in accordance
with good utility practice under the circumstances and all applicable law,
including the applicable provisions of the Act and of any licenses issued
thereunder to Connecticut Yankee.  Within the limits imposed by good utility
practice under the circumstances and applicable law, the Unit will be operated
at its maximum capability and on a long hour use basis.




Outages for inspection, maintenance, refueling and repairs and replacements will
be scheduled in accordance with good utility practice and insofar as practicable
shall be mutually agreed upon by Connecticut Yankee and the Purchaser.  In the
event of an outage, Connecticut Yankee will use its best efforts to restore the
Unit to service as promptly as practicable.




4.         Decommissioning




After commercial operation of the Unit permanently ceases, Connecticut Yankee
will decommission the Unit in a manner authorized by Connecticut Yankee's board
of directors and approved by the NRC in accordance with the Act and the rules
and regulations thereunder then in effect and by any agency having jurisdiction
over decommissioning of the Unit.




It is understood that, pursuant to the 1987 Supplementary Power Contracts, the
Purchasers are currently being billed for Total Decommissioning Costs which, as
of the date of this contract, are being accumulated in a separate fund which was
established for the purpose of reimbursing Connecticut Yankee for
Decommissioning Expenses incurred in the process of decommissioning the Unit and
that such billings ate subject to change in accordance with the provisions of
the 1987 Supplementary Power Contracts, subject to the jurisdiction of the
Federal Energy Regulatory Commission or any successor agency thereto (the
"FERC").  It is contemplated that sufficient funds will be accumulated pursuant
to those contracts and paragraph 7 hereof to make payment to reimburse
Connecticut Yankee for the full cost of decommissioning the Unit.




5.         Purchaser's Entitlement




The Purchaser will, throughout the term of this contract, be entitled and
obligated to take its entitlement percentage of the capacity and net electrical
output of the Unit, at whatever level the Unit is operated or operable, whether
more or less than 582 megawatts electric.




6.          Deliveries and Metering




The Purchaser's entitlement percentage of the output of the Unit will be
delivered to and accepted by the Purchaser at the step-up substation at the
site. All deliveries will be made in the form of  3-phase, 60 cycle, alternating
current at a nominal voltage of 345,000 volts.  The Purchaser will make its own
arrangements for the transmission of its entitlement percentage of the output of
the Unit.




Connecticut Yankee will supply and maintain all necessary metering equipment for
determining the quantity and conditions of supply of deliveries under this
contract, will make appropriate tests of such equipment in accordance with good
utility practice and as reasonably requested by the Purchaser, and will maintain
the accuracy of such equipment within reasonable limits.  Connecticut Yankee
will furnish the Purchaser with such summaries of meter readings as the
Purchaser may reasonably request.




7.         Payment




With respect to each month commencing on or after the commencement of the
operative term of this contract, whether or not this contract continues fully or
partially in effect, the Purchaser will pay Connecticut Yankee as deferred
payment for the capacity and output of the Unit provided to the Purchaser by
Connecticut Yankee prior to the permanent shutdown of the Unit on December 4,
1996, to the extent not otherwise paid in accordance with the Power Contract,
but without duplication: an amount equal to the Purchaser's entitlement
percentage of the sum of (a) the Total Decommissioning Costs for the month with
respect to the Unit, plus (b) Connecticut Yankee's total operating expenses for
the month with respect to the Unit, plus (c) an amount for operating income as
determined in accordance with Section 7.




"Equity investment" as of any date shall consist of the sum of(i) all amounts
theretofore paid to Connecticut Yankee for all common capital stock theretofore
issued, plus all amounts paid to Connecticut Yankee by any of its common
stockholders as capital contributions or advances, less the sum of any amounts
paid by Connecticut Yankee to its common stockholders in the form of stock
retirements, repurchases or redemptions, return of capital or repayments of such
contributions or advances; plus (ii) any credit balance in the capital surplus
account not included under (i) and in the retained earnings account on the books
of Connecticut Yankee as of such date.




"Uniform System" shall mean the Uniform System of Accounts prescribed by the
FERC for Class A and Class B Public Utilities and Licensees, as from time to
time in effect.  







Connecticut Yankee's "operating expanses" shall include all amounts properly
chargeable to operating expense accounts, less any applicable credits thereto,
in accordance with the Uniform System; however, excluding for purposes of this
contract Total Decommissioning Costs, but including for purposes of this
contract:




(i)

with respect to each month until the commencement of decommissioning of the
Unit, the Purchaser's entitlement percentage of all expenses related to the
storage or disposal of nuclear fuel or other radioactive materials, and all
expenses related to protection and maintenance of the Unit during such period,
including to the extent applicable all of the various sorts of expenses included
in the definition of "Decommissioning Expenses," to the extent incurred during
the period prior to the commencement of decommissioning.




(ii)

with respect to each month until expenses associated with disposal of pre-April
7, 1983 spent nuclear fuel have been fully covered by amounts which have been
collected from Purchasers and paid to a segregated fund as contemplated by
Section 8 of the 1987 Supplementary Power Contract, dated as of April 1, 1987,
between Connecticut Yankee and the Purchaser, as amended (the "1987 Contract"),
the Purchaser’s entitlement percentage of previously uncollected
expenses associated with disposal of such prior spent nuclear fuel, as
determined in accordance with Section 10 of the 1987 Contract; and




(iii)

with respect to each month until End of License Term, the Purchaser's
entitlement percentage of monthly amortization of (a) the amount of any
unamortized deferred expenses, as permitted from time to time by the Federal
Energy Regulatory Commission or its successor agency, plus (b) the remaining
unamortized amount of Connecticut Yankee's investment in plant, nuclear fuel and
materials and supplies and other assets. Such amortization shall be accrued at a
rate sufficient to amortize fully such unamortized deferred expenses and
Connecticut Yankee's investments in plant, nuclear fuel and materials and
supplies or other assets over a period extending to June 29, 2007.




As used herein, "End of License Term" means June 29, 2007 or such later date as
may be fixed, by amendment to the NRC Facility Operating License for the Unit,
as the end of the term of the Facility Operating License.




"Total Decommissioning Costs" for any month shall mean the sum of (x) an amount
equal to all accruals in such month to any reserve, as from time to time
established by Connecticut Yankee and approved by its board of directors, to
provide for the ultimate payment of the Decommissioning Expenses of the Unit,
plus (y), during the Decommissioning Period, the Decommissioning Expenses for
the month, to the extent such Decommissioning Expenses are not paid with funds
from such reserve, plus (z) Decommissioning Tax Liability for such month.  It is
understood (i) that funds received pursuant to clause (x) may be held by
Connecticut Yankee or by an independent trust or other separate fund, as
determined by said board of directors, (ii) that, upon compliance with
applicable regulatory requirements, the amount, custody and/or timing of such
accruals may from time to time during the term hereof be modified by said board
of directors in its discretion or to comply with applicable statutory or
regulatory requirements or to reflect changes in the amount, custody or timing
of anticipated Decommissioning Expenses, and (iii) that the use of the term "to
decommission" herein encompasses compliance with all requirements of the NRC for
permanent cessation of operation of a nuclear facility and any other activities
reasonably related thereto, including provision for the interim storage of spent
nuclear fuel. A schedule for the collection of Total Decommissioning Costs is in
Appendix B.  "Decommissioning Expenses" shall include all expenses of
decommissioning the Unit, and all expenses relating to ownership and protection
of the Unit during the Decommissioning Period, and shall also include the
following:




(1)       All costs and expenses of any NRC-approved method of removing the Unit
from service, including without limitation: dismantling, mothballing and
entombment of the Unit; removing nuclear fuel and other radioactive material to
temporary and/or permanent storage sites;  construction, operation, maintenance
and dismantling of a spent fuel storage facility; decontaminating, restoring and
supervising the site; and any costs and expenses incurred in connection with
proceedings before governmental authorities relating to any authorization to
decommission the Unit or remove the Unit from service;




(2)       All costs of labor and services, whether directly or indirectly
incurred, including without limitation, services of foremen, inspectors,
supervisors, surveyors, engineers, security personnel, counsel and accountants,
performed or rendered in connection with the decommissioning of the Unit and the
removal of the Unit from service, and all costs of materials, supplies,
machinery, construction equipment and apparatus acquired or used (including
rental charges for machinery, equipment or apparatus hired) for or in connection
with the decommissioning of the Unit and the removal of the Unit from service,
and all administrative costs, including services of counsel and financial
advisers of any applicable independent mint or other separate fund; it being
understood that any amount, exclusive of proceeds of insurance, realized by
Connecticut Yankee as salvage on any machinery, construction equipment and
apparatus, the cost of which was charged to Decommissioning Expense, shall be
treated as a reduction of the amounts otherwise chargeable on account of the
costs of decommissioning of the Unit; and




(3)

All overhead costs applicable to the Unit during the Decommissioning Period, or
accrued during such period, including without limiting the generality of the
foregoing, taxes (other than taxes on or in respect of income), charges, license
fees, excises and assessments, casualties, health care costs, pension benefits
and other employee benefits, surety bond premiums and insurance premiums.
Schedules for the collection of pension costs and costs of Post-retirement
Benefits Other than Pensions (PBOPs) are in Appendix C and D, respectively.




"Decommissioning Tax Liability" for any month shall be an amount established by
Connecticut Yankee and approved by its board of directors to meet possible
income tax obligations, which amount shall not exceed: the amount to be included
in the clause (x) portion of Total Decommissioning Costs for such month
multiplied by a fraction whose numerator is equal to the combined highest
applicable statutory Federal and state marginal income tax rate and whose
denominator is equal to one minus the combined highest statutory Federal and
state marginal income tax rate.




"Decommissioning Period" shall mean the period commencing with the notification
by Connecticut Yankee to the NRC of a decision of the board of directors of
Connecticut Yankee to cease permanently the operation of the Unit for the
purpose of producing electric energy and ending with the date when Connecticut
Yankee has completed the decommissioning of the Unit and the restoration of the
site and has been relieved of all its obligations under the last of any licenses
issued to it by the NRC.




8.         Billing




Connecticut Yankee will bill the Purchaser, no later than ten (10) days after
the end of any month, for all amounts payable by the Purchaser with respect to
such particular month pursuant to Section 7 hereof.  Such bills will be rendered
in such detail as the Purchaser may reasonably request and may be rendered on an
estimated basis subject to corrective adjustments in subsequent billing periods.
 All bills shall be due and payable when rendered and any amount remaining
unpaid fifteen (15) days following the date of receipt of bills shall bear
interest at an annual rate equal to two percent (2%), in excess of the current
prime rate then in effect at Fleet Bank, from the due date to the date payment
is received by Connecticut Yankee.




9.         Decommissioning Fund




Connecticut Yankee agrees to cause an appropriate decommissioning reserve to be
maintained in accordance with applicable regulatory requirements.  Connecticut
Yankee has established an independent trust or other separate fund (the
"Connecticut Yankee Trust") which has the necessary powers to hold and invest
all funds collected for the decommissioning of the Unit and disburse the same to
reimburse Connecticut Yankee for such costs when actually incurred for
decommissioning of the Unit or removal of the Unit from service.  If' during the
term of the Connecticut Yankee Trust applicable legislation or regulations are
promulgated which so permit or require, or an alternative entity is created for
funding decommissioning of the Unit, the Connecticut Yankee Trust has the
authority, with the concurrence of Connecticut Yankee, to transfer its trust
estate to such newly authorized entity for the purpose of providing for the
decommissioning of the Unit or removal of the Unit from service.  




Connecticut Yankee agrees to pay to, or cause to be paid to, the Connecticut
Yankee Trust or any successor trust approved by the board of directors of
Connecticut Yankee all funds collected hereunder for the express purpose of
decommissioning the Unit or removing collections have been resolved, any funds
collected hereunder to meet Decommissioning Tax Liability which are not used for
that purpose will be refunded to the Purchaser.




10.

Cancellation of Contract




If either




(i)

the Unit is damaged to the extent of being completely or substantially
completely destroyed, or




(ii)       the Unit is taken by exercise of right of eminent domain or a similar
right of power, then and in any such case, the Purchaser may cancel the
provisions of this contract, except that in all cases other than those described
in clause (ii) above, the Purchaser shall be obligated to continue to make the
payments of Total Decommissioning Costs and the other payments required by
Section 7 and the provisions of that Section and the related provisions of this
contract shall remain in full force and effect until the End of Term Date, it
being recognized that the costs which Purchaser is required to pay pursuant to
Section 7 represent deferred payments in connection with power heretofore
delivered by Connecticut Yankee hereunder. Such cancellation shall be effected
by written notice given by the Purchaser to Connecticut Yankee.  In the event of
such cancellation, all continuing obligations of the parties hereunder as to
subsequently incurred costs of Connecticut Yankee other than the obligations of
the Purchaser to continue to make the payments required by Section 7 shall cease
forthwith. Notwithstanding the foregoing, the applicable provisions of this
contract shall continue in effect after the cancellation hereof to the extent
necessary to permit final billings and adjustments hereunder with respect to
obligations incurred through the date of cancellation and the collection
thereof.  Any dispute as to the Purchaser's right to cancel this contract
pursuant to the foregoing provisions shall be referred to arbitration in
accordance with the provisions of Section 13.  




Notwithstanding anything in this contract elsewhere contained, the Purchaser may
cancel  this contract or be relieved of its obligations to make payments
hereunder only as provided in the  next preceding paragraph of this Section 10.
Further, if for reasons beyond Connecticut Yankee's reasonable control,
deliveries are not made as contemplated by this contract, Connecticut Yankee
shall have no liability to the Purchaser on account of such non-delivery.




11.        Insurance




Connecticut Yankee presently has in effect, and hereafter with at all times
maintain until the expiration of the term hereof, insurance to cover its "public
liability" for personal injury and property damage resulting from a "nuclear
incident" (as those terms are defined in the Act), with limits  not less than
Connecticut Yankee may be required to maintain to qualify for governmental
indemnity under the Act and shall maintain an indemnification agreement with the
NRC as  provided by the Act. Connecticut Yankee will also at all times maintain
such other types of  liability insurance, including workmen's compensation
insurance, in such amounts as is customary in the case of other similar electric
utility companies or as may be required by law.




Connecticut Yankee will at all times keep insured such portions of the Unit as
are of a character usually insured by electric utility companies similarly
situated and operating like properties, against the risk of a "nuclear incident"
and such other risks as electric utility companies, similarly situated and
operating like properties, usually insure against, and such insurance shall, to
the extent available, be carried in amounts sufficient to prevent Connecticut
Yankee from becoming a co-insurer. Such insurance shall, to the extent
available, be carried in an amount at least equal to the original cost of the
insured facilities, less accrued depreciation thereon.




12.       Audit




Connecticut Yankee's books and records (including metering records) shall be
open to reasonable inspection and audit by the Purchaser.




13.       Arbitration




In case any dispute shall arise as to the interpretation or performance of this
contract which cannot be settled by mutual agreement, such dispute shall be
submitted to arbitration.  The parties shall if possible agree upon a single
arbitrator. In case of failure to agree upon an arbitrator within fifteen (15)
days after the delivery by either party to the other of a written notice
requesting arbitration, either party may request the American Arbitration
Association to appoint the arbitrator.  The arbitrator, after opportunity for
each of the parties to be heard, shall consider and decide the dispute and
notify the parties in writing of his decision. Such decision shaft be binding
upon the parties, and the expenses of the arbitration shall be borne equally by
them.




14.       Regulation




This contract, and all rights, obligations and performance of the parties
hereunder, are subject to all applicable state and Federal law and to all duly
promulgated orders and other duly authorized action of governmental authorities
having jurisdiction.




15.       Assignment




This contract shall be binding upon and shall inure to the benefit of, and may
be performed by, the successors and assigns of the parties, except that no
assignment, pledge or other transfer of this contract by either party shall
operate to release the assignor, pledgor or transferor from any of its
obligations under this contract unless consent to the release is given in
writing by the other party, or, if the other party has theretofore assigned,
pledged or otherwise transferred its interest in this contract, by the other
party's assignee, pledgee or transferee, or unless such transfer is incident to
a merger or consolidation with, or transfer of all or substantially all of the
assets of the transferor to, another Purchaser which shall, as a part of such
succession, assume all the obligations of the transferor under this contract.




16.        Right of Setoff




The Purchaser shall not be entitled to set off against the payments required to
be made by it under this contract (i) any amounts owed to it by Connecticut
Yankee, or (ii) the amount of any claim by it against Connecticut Yankee.
However, the foregoing shall not affect in any other way the Purchaser's right
and remedies with respect to any such amounts owed to it by Connecticut Yankee
or any such claim by it against Connecticut Yankee.




17.        Amendments




Upon authorization by Connecticut Yankee's board of directors of uniform
amendments to all the Additional Power Contracts, Connecticut Yankee shall have
the right to amend the provisions of Section 7 hereof by serving an appropriate
statement of such amendment upon the Purchaser and filing the same remedies the
FERC (or such other regulatory agency as may have jurisdiction in the premises)
in accordance with the provisions of applicable laws and any rules and
regulation thereunder,  and the amendment shall thereupon become effective on
the date specified therein, subject to any suspension order issued by such
agency.  All other amendments to this contract shall be by mutual agreement,
evidenced by a written amendment signed by the parties hereto.




18.        Interpretation




The interpretation and performance of this contract shall be in accordance with
and controlled by the law of the State of Connecticut.




19.       Addresses




Except as the parties may otherwise agree, any notice, request, bill or other
communication from one party to the other, relating to this contract, or the
rights, obligations or performance of the parties hereunder, shall be in writing
and shall be effective upon delivery to the other party. Any such communication
shall be considered as duly delivered when delivered in person or mailed by
registered or certified mail, postage prepaid, to the respective post office
address of the other party, or such other address as may be designated by
written notice given as provided in this Section 19.




20.        Corporate Obligations




This contract is the corporate act and obligation of the parties hereto, and any
claim hereunder against any stockholder, director or officer of either party, as
such, is expressly waived.




21.      18 CFR Part 35 Compliance




Connecticut Yankee and the Purchaser:. (a) acknowledge that FERC's new
regulations concerning the designation and formatting of FERC-jurisdictional
rate schedules, found at 18 CFR §§ 35.5 and 35.9 (2003), require the maintenance
of a single composite, conformed rate schedule reflecting the operative
provisions of the Additional Power Contracts and the 1987 Supplementary Power
Contracts between Connecticut Yankee and all Purchasers, including any
provisions thereof modified by this Agreement; and (b) agree that Connecticut
Yankee's submission to FERC of a rate schedule complying with these regulations
shall not alter the rights and obligations of Connecticut Yankee and the
Purchaser, which shall continue to be governed by the Additional Power Contract
and the 1987 Supplementary Power Contract, both as amended.  The provisions of
the Additional Power Contract and the 1987 Supplementary Power Contract, both as
amended, remain in full force and effect, recognizing that the mutually accepted
decision to shut down the Unit renders moot those provisions which by their
terms relate solely to continuing operation of the Unit.




IN WITNESS WHEREOF the parties have agreed to this revised contract by their
respective officers thereunto duly authorized as of the captioned date.





--------------------------------------------------------------------------------

Appendix A




Names of Purchasers




NEW ENGLAND POWER COMPANY

(For itself and as successor in interest to Montaup Electric Company)




THE CONNECTICUT LIGHT AND POWER COMPANY




BOSTON EDISON COMPANY




CENTRAL MAINE POWER COMPANY




WESTERN MASSACHUSETTS ELECTRIC COMPANY




PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE




CAMBRIDGE ELECTRIC LIGHT COMPANY




CENTRAL VERMONT PUBLIC SERVICE CORPORATION




THE UNITED ILLUMINATING COMPANY








--------------------------------------------------------------------------------

Appendix B




Schedule of Decommissioning Collections

(Annual Collections in $000's)




Year

Amount 

2004

   16,742 

2005

   93,002 

2006

   93,002 

2007

   93,002 

2008

   93,002 

2009

   93,002 

2010

   93,002 

Total

$591,496 








--------------------------------------------------------------------------------

Appendix C




Schedule of Pension Collections







Year

Requirement 

2005

800,000 

2006

1,100,000 

2007

  2,408,591 

Total

$4,008,591 











--------------------------------------------------------------------------------

Appendix D




Schedule of Post-retirement Benefits Other than Pensions Collections




Year

Requirement 

2005

     956,092 

2006

     956,092 

2007

     478,046 

Total

$2,390,230 






